Order entered April 2, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-12-01187-CR
                                       No. 05-12-01189-CR

                           VANCE LEMORRIS THOMAS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                        Trial Court Cause Nos. F10-42399-Y, F10-42400-Y

                                            ORDER
           The Court ORDERS court reporter Peri Wood to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit nos. 4, 8, and 10, DVDs.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, Acting Official Court Reporter, Criminal District Court No. 7, and to counsel for all

parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE